the Leader in Water Purification www.sionix.com 1 What we’re doing… •Re-engineering the Business Process… üEngaged TechPrecision for manufacturing üEngaged Pace, Inc.for engineering and on-going consulting services üConcluding negotiations with Perc Water Corporation for control logic, installationand field support ØReal Results ∴Sionixhas established the network to build, install and operate the systems it sells •Building our team… üDavid R. Wells- President and CFO üJames Currier- Chairman and CEO üMark Hayes -Vice President/Technical Service supports documentation process ofsystem design, quality and testing.Mark adds his extensive knowledge in waterremediation and his relationship with Ramsey, MN üJoe Anderson - Director of Field Services is a veteran of the Arkansas project and isknowledgeable of product operations ØReal Results ∴Sionix has the talent and expertise to respond to qualified sales leads 2 What we’re doing… •Reporting, Financials and Governance… üRestated financial statements üFiled timely our Form 10-K for the period ending September 30, 2009 üReported our first ever revenues of $1.62m in our Form 10-Q forthe period ending December 31, 2009 üRetired debt of $6.4m in derivative accounting and $1.62m indeferred revenue üCompleted the necessary increase of our Authorized commonstock, allowing us to retire $5.1m in debt ØReal Results ∴Sionix can now address capital markets with a fundable corporatestructure 3 What we’ve assembled ØA product that works well ØAn addressable market that is substantial and diverse with globalapplications ØA following of shareholders who are anxious for performance andinformation on their investment ØOur next greatest environmental crisis is water 4 What Matters Now… •Our Focus is on… ØProducing Sales and Recognizing Revenue ØApplying available resources to close new business ØFunding the Sionix turn-around and growth •Shareholders and Funding… ØRetained Bridgewater Capital Corporation ØEvaluating investor relations potential ØAnnual Shareholders meeting (1st for Sionix in 7 years) to be held lateSummer, 2010 (Date to be announced) 5
